DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
The following claim(s) is/are pending in this office action: 1-26
The following claim(s) is/are amended: 1, 12, 17, 25
The following claim(s) is/are new: -
The following claim(s) is/are cancelled: -
Claim(s) 1-26 is/are rejected.


Previous Rejections Withdrawn
The Double Patenting rejection to claim(s) 1-26 is/are withdrawn based on the amendment.


Response to Arguments
Applicant’s arguments filed in the amendment filed 4/13/2022, have been fully considered but are moot in view of new grounds of rejection. The reasons set forth below.



Applicant’s Invention as Claimed
Claim Rejections - 35 USC § 103
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13, 15-17, 19-21, and 23-26 rejected under 35 U.S.C. 103 as being unpatentable over Mick (US Pub. 2013/0304903) in view of Spiers (US Pub. 2013/0339949).
With respect to Claim 1, Mick teaches a system to facilitate connecting to multiple cloud providers, the system comprising: (para. 62-63, 85-86, Figs. 1, 3; user device connects to service endpoint, which connects to controllers and monitors of a cluster to allow a user to access cloud services.)
a first cloud exchange configured to provide access to cloud services of a first cloud provider, the first cloud exchange connected to first cloud provider physical equipment; (paras. 85-86, Fig. 3; Cluster monitor provides access to a network (cluster) of physically co-located physical machines for a cloud service. See also Fig. 8, paras. 187-190.)
a second cloud exchange configured to provide access to cloud services of a second cloud provider that is different from the first cloud provider, the second cloud exchange connected to second cloud provider physical equipment; (A second cloud provider being different will be taught later. paras. 31, 47, Fig. 3; a data center may include hardware and software controlled by one or more cloud providers. Fig. 9a, para. 191; second cluster monitor for second cluster. Figs. 1, 9a, paras. 54-55, 108-109, 191-192; System includes multiple clusters and VMs may be placed or move between clusters as appropriate, which means they are connected.)
one or more cloud point-of-presence (PoPs) communicatively coupled to the first and second cloud exchanges, (Para. 86; cluster monitor is a single point of contact for outside devices to query and control the system devices, which makes it a point of presence.)
at least one of the one or more cloud PoPs comprising a virtual access gateway for connecting a user device to the first cloud exchange and the second cloud exchange; (para. 64, 69-75, 78; Server includes a hypervisor and a local agent, which create virtual machines and networks. Agent may use Openflow, which is a SDN technology that allows for configuration changes of the virtual network. Paras. 108-111; customers create and configure virtual networks for their provisioned devices. Virtual network elements include functionality for switches (which is a switch and forwarder), routers (which is a router and forwarder), firewalls, gateways, packet filter/inspection engines (which are all forwarders, filters and modifiers).)
and a non-transitory computer readable medium comprising computer program instructions executed by a processor, that, when executed: (paras. 65, 68; processor and non-transitory computer readable medium comprising instructions.)
define a software-defined network ("SDN") automation engine that generates an application program interface (API), (para. 64, 69-75, 78; Server includes a hypervisor and a local agent, which create virtual machines and networks. Agent may use Openflow, which is a SDN technology that allows for configuration changes of the virtual network. Paras. 108-111; customers create and configure virtual networks for their provisioned devices. paras. 7, 54, 58, 138; API to receive inputs.)
receives network specification parameters from the user device via the API, (paras. 54, 78; software defined network allows for real time route changes using configuration tools like Openflow. Paras. 87, 108-111; tenants configure and create networks including addressing and routing.)
and in response to receiving the network specification parameters: allocates, from among a pool of system device resources, one or more virtual networking devices; (paras. 10-12, 179-181; scheduler allocates resources to nodes.)
configures the allocated one or more virtual networking devices specifically for a customized, on-demand SDN that complies with the network specification parameters, and (paras. 54; provision of virtual machine images that have been customized for user-specific functions. See also Spiers, paras. 38-39, 44, 61; system selects virtual machine clients that fit the client request. System also changes request to fit with purchased capacity. System makes VMs across a plurality of providers.)
instantiates and deploys the specifically-configured one or more virtual networking devices to generate a customized, on-demand SDN, (para. 12, 107, 181; virtual resources are instantiated. Paras. 87, 108-111; tenants configure and create networks including addressing and routing, which is a deployment. Virtual network elements include functionality for switches (which is a switch and forwarder), routers (which is a router and forwarder), firewalls, gateways, packet filter/inspection engines (which are all forwarders, filters and modifiers).)
said customized, on-demand SDN including both the first cloud exchange and the second cloud exchange, and connecting the user device to the first cloud provider physical equipment and the second cloud provider physical equipment, (Figs. 1, 9a, paras. 54-55, 108-109, 191-192; System includes multiple clusters and VMs may be placed or move between clusters as appropriate, which means both are connected and included.)
But Mick does not explicitly teach that the second cloud provider is different from the first cloud provider.
Spiers, however, does teach a second cloud exchange configured to provide access to cloud services of a second cloud provider that is different from the first cloud provider (paras. 31, 47, 61, Fig. 3; a data center may include hardware and software controlled by one or more cloud providers. Paras. 39-45; when provisioning a VM, a global provisioning system may provision anywhere amongst different cloud providers.)
such that the user device accesses a pre-defined combination of cloud services comprising at least one cloud service from each of the first and second cloud providers. (para. 38; list of available clients including capacity and available clients that can be created, which is a user selecting from a pre-defined combination of services. See also Mick, para. 140, 147; project templates and default security groups, which are pre-defined combinations of services. Spiers, paras. 27, 31, 38-45, 47, 61, Fig. 3; data centers provide computational services. When provisioning a VM for services, a global provisioning system may provision anywhere amongst different cloud providers. Fig. 3 shows a tenant receiving resources from two different data centers. See also Mick, para. 54-58; plurality of services provided that are coupled to teach other and the cloud controllers coordinate the performance of corresponding services.)
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the system of Mick with the multiple cloud providers in order to allow the user to use infrastructure services from a plurality of providers to apply hardware optimized for their tasks. (Spiers, para. 39)

With respect to Claim 2, modified Mick teaches the system of claim 1, and Mick also teaches wherein the one or more cloud. PoPs are configured to provide a private connection for the user device (paras. 7-8, 97-101; system allows for private networks and private segments.)
and the one or more cloud PoPs host networking physical equipment dedicated to the user device. (para. 54-56; in IaaS a customer requests provisioning of resources that includes controlling internal routing and provides services like computation units or file storage. Para. 111; virtual network may include the physical equipment that is used in routing.)

With respect to Claim 3, modified Mick teaches the system of claim 1, and Mick also teaches wherein the one or more cloud PoPs are configured to provide an internet connection to the user device. (Fig. 1, para. 54; user device connects to service endpoint via network 104 which can be the internet) 

With respect to Claim 4, modified Mick teaches the system of claim 1, and Mick also teaches wherein each of the virtual networking devices is configured to provide a networking function used to at least one of switch, route, forward, filter and modify data communications traffic. (paras. 108-111; virtual network elements include functionality for switches (which is a switch and forwarder), routers (which is a router and forwarder), firewalls, gateways, packet filter/inspection engines (which are all forwarders, filters and modifiers).)

With respect to Claim 5, modified Mick teaches the system of claim 4, and Mick also teaches wherein the customized, on-demand SDN comprises a network topology of the one or more of virtual networking devices, at least one of the virtual networking devices comprising a network controller or a gateway. (para. 87, 92, 107-108; user defines virtual network including routing, which is generating a topology. paras. 98-100; VLAN DHCP assignment, which is routing. para. 111; virtual network includes controller and gateway.)

With respect to Claim 6, modified Mick teaches the system of claim 4, and Mick also teaches wherein at least one of the virtual networking devices is localized in a bare-metal hardware resource of a sub-zone within at least one among the one or more cloud PoPs or within the first cloud exchange and/or second cloud exchange. (para. 69-70; hypervisor and virtual machine may run below or above operating system, which makes it bare-metal. Para. 99; each VLAN gets its own subnet.)

With respect to Claim 7, modified Mick teaches the system of claim 4, and Mick also teaches wherein at least one of the virtual networking devices is container based. (paras. 70-71; hypervisor creates logical containers.)

With respect to Claim 8, modified Mick teaches the system of claim 4, and Mick also teaches wherein at least two of the one or more virtual networking devices are redundant and on two different sub-zones of the first cloud exchange, of the second cloud exchange and/or of the one or more cloud PoPs. (paras. 60, 171; cloud computing system itself may require persistent storage of state. The databases storing them may be redundant on various hosts. To the extent that the claim requires two different sub-zones storing the database, it would have been obvious to one of ordinary skill prior to the effective filing date to store a copy of the routing database for a first VLAN in a second VLAN in order to protect the data from a VLAN-wide failure.)

With respect to Claim 9, modified Mick teaches the system of claim 1, and Spiers also teaches wherein the first cloud provider physical equipment and the second cloud provider physical equipment are at different geographically spaced locations. (para. 31, 47, Fig. 3; a data center may include hardware and software controlled by one or more cloud providers. Para. 39; data centers may be placed in different geographical locations. See also Mick, para. 178; data centers may be in different physical locations. Para. 191; clusters a and b are in different physical locations such as different data centers.)
The same motivation to combine as the parent claim applies here.

With respect to Claim 10, modified Mick teaches the system of claim 1, and Mick also teaches wherein the computer program instructions are further configured to allow the user device to switch between the first and second cloud providers. (Figs. 1, 9a, paras. 54-55, 108-109, 191-192; System includes multiple clusters and VMs may be placed or move between clusters as appropriate, which means they allow for switching between cloud providers. Paras. 4-6, 54, 78, 87-92; customers can provision machines and define networks.)

With respect to Claim 11, modified Mick teaches the system of claim 1, and Mick also teaches wherein the computer program instructions are further configured to allow the user device to create a plurality of software-defined networks, each additional software-defined network of the plurality of software-defined networks including the first cloud exchange and/or second cloud exchange. (para. 55, 87; multi-tenant system allows for multiple VLANs. Paras. 108-111; virtual network is overlaid on top of the physical network, and therefore includes the physical cluster devices.)

With respect to Claim 12, modified Mick teaches the system of claim 1, and Mick also teaches wherein the computer program instructions are further configured to: receive a software-defined network specification from the user device, the specification comprising an operating parameter associated with the customized, on-demand SDN; (paras. 54, 78; software defined network allows for real time route changes using configuration tools like Openflow. Paras. 87, 108-111; tenants configure and create networks including addressing and routing.)
and based on the received specification, newly create the customized, on-demand SDN on a network of physical equipment and/or modify the customized, on-demand SDN on the network of physical equipment, (paras. 54, 78; software defined network allows for real time route changes using configuration tools like Openflow, which is a modification. Paras. 107-111, Fig. 4b-c; creation on VLAN which is a creation.)
wherein the customized, on-demand SDN includes the one or more virtual networking devices located at the first cloud exchange and/or at the second cloud exchange, the one or more virtual networking devices configured to provide a networking function used to at least one of switch, route, forward, filter and modify data communications traffic. (paras. 108-111; virtual network elements include functionality for switches (which is a switch and forwarder), routers (which is a router and forwarder), firewalls, gateways, packet filter/inspection engines (which are all forwarders, filters and modifiers).)

With respect to Claim 13, modified Mick teaches the system of claim 1, and Spiers also teaches wherein: at least one of the first cloud exchange and the second cloud exchange provides access to a plurality of cloud providers, each cloud provider separate from the other, (First see Mick, paras. 85-86, Fig. 3; Cluster monitor provides access to a network (cluster) of physically co-located physical machines for a cloud service. See also Fig. 8, paras. 187-190. Then see Spiers, paras. 31, 47, Fig. 3; a data center may include hardware and software controlled by one or more cloud providers. Paras. 38-45; when provisioning a VM, a global provisioning system may provision anywhere amongst different cloud providers.)
and the customized, on-demand SDN provides access to cloud services from among two or more different cloud providers among the plurality of cloud providers. paras. 27, 31, 38-45, 47, Fig. 3; data centers provide computational services. When provisioning a VM for services, a global provisioning system may provision anywhere amongst different cloud providers. Fig. 3 shows a tenant receiving resources from two different data centers. See also Mick, para. 54-58; plurality of services provided that are coupled to teach other and the cloud controllers coordinate the performance of corresponding services.)
The same motivation to combine as the parent claim applies here.

With respect to Claim 15, modified Mick teaches the system of claim 1, and Mick also teaches wherein the network specification parameters include at least one of a user site location, cloud PoP information, user site equipment information, user site connection information and a network topology of the one or more virtual devices. (para. 87, 92, 107-108; user defines virtual network including routing, which is generating a topology. paras. 98-100; VLAN DHCP assignment, which is routing. para. 111; virtual network includes controller and gateway.)

With respect to Claim 16, modified Mick teaches the system of claim 1, and Mick wherein the customized, on-demand SDN comprises a software-based abstraction of a network on physical equipment of said system. (paras. 87, 92, 107-111; user defines a VLAN, which is a software abstraction of a network on physical systems. Para. 3, 12, 178; resource pools, which are abstractions of the physical resources.)

With respect to Claim 17, it is substantially similar to Claim 1 and is rejected in the same manner, the same art and reasoning applying. 

With respect to Claim 19, it is substantially similar to Claim 12 and is rejected in the same manner, the same art and reasoning applying.

With respect to Claim 20, it is substantially similar to Claim 9 and is rejected in the same manner, the same art and reasoning applying. 

With respect to Claim 21, it is substantially similar to Claim 13 and is rejected in the same manner, the same art and reasoning applying. 

With respect to Claim 23, it is substantially similar to Claim 15 and is rejected in the same manner, the same art and reasoning applying. 

With respect to Claim 24, it is substantially similar to Claim 16 and is rejected in the same manner, the same art and reasoning applying. 

With respect to Claim 25, it is substantially similar to Claim 1 and is rejected in the same manner, the same art and reasoning applying. Further, Mick also teaches a non-transitory computer readable medium comprising computer program instructions, the instructions when executed by a computer processor system are configured to: (paras. 65, 68; processor and non-transitory computer readable medium comprising instructions.)

With respect to Claim 26, modified Mick teaches the medium of claim 25, and Spiers also teaches wherein the computer program instructions are further configured to enable the user device to include the first and second cloud providers in the customized, on-demand SDN (paras. 27, 31, 38-45, 47, Fig. 3; data centers provide computational services. When provisioning a VM for services, a global provisioning system may provision anywhere amongst different cloud providers. Fig. 3 shows a tenant receiving resources from two different data centers. See also Mick, para. 54-58; plurality of services provided that are coupled to teach other and the cloud controllers coordinate the performance of corresponding services. Further, it would have been obvious to one of ordinary skill prior to the effective filing date to allow a user to switch between providers in order to allow them to shop for the lowest cost resources.)
The same motivation to combine as the parent claim applies here.
And Mick also teaches and/or to switch between the first and second cloud providers. (Figs. 1, 9a, paras. 54-55, 108-109, 191-192; System includes multiple clusters and VMs may be placed or move between clusters as appropriate, which means they allow for switching between cloud providers. Paras. 4-6, 54, 78, 87-92; customers can provision machines and define networks.) 


Claims 14, 18, and 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mick (US Pub. 2013/0304903) in view of Spiers (US Pub. 2013/0339949), and further in view of Wilson (US Pub. 2010/0293269).
With respect to Claim 14, modified Mick teaches the system of claim 1, but does not explicitly teach a GUI.
Wilson, however, does teach wherein the system further comprises a portal configured to interact with the API and provide a graphical user interface (GUI), the portal configured to receive the network specification parameters from the user device for submission to the SDN automation engine via the GUI. (Paras. 16-17; portal device that accesses provisioning services. paras. 51-52, Fig. 5; GUI web interface that allows for provisioning.)
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the system of modified Mick with the GUI to allow a user to input commands in a visually friendly way.

With respect to Claim 18, modified Mick teaches the system of claim 17, but does not explicitly teach a web portal.
Wilson, however, does teach further comprising providing a web portal that interacts with the API and receives input from the user device for configuring the customized, on demand SDN. (Paras. 16-17; portal device that accesses provisioning services. paras. 51-52, Fig. 5; GUI web interface that allows for provisioning.)
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the system of modified Mick with the web portal to allow a user to input commands remotely over the internet.

With respect to Claim 22, it is substantially similar to Claim 14 and is rejected in the same manner, the same art and reasoning applying.


Alternate Grounds
Claims 1-26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mick (US Pub. 2013/0304903) in view of Spiers (US Pub. 2013/0339949), and further in view of Wilson (US Pub. 2010/0293269).
With respect to Claim 1, Mick and Spiers teach as above, but under this ground of rejection do not explicitly teach a pre-defined combination of cloud services.
Wilson, however, does teach a pre-defined combination of cloud services (para. 68; template for provisioning network devices, which is a pre-defined combination of cloud services.)
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the system of modified Mick with the pre-defined combination of cloud services to allow a user to select common services more quickly.
The same citation would apply, mutatis mutandis, to all other claims.


Remarks
Applicant argues at Remarks, pg. 9 that the filing of a terminal disclaimer moots the Double Patenting rejection. Examiner agrees and withdraws the rejection.
Applicant argues at Remarks, pgs. 10-14 that “none of the prior art references cited in the Office Action teaches or suggests simultaneously connecting a user device to multiple cloud providers and/or accessing services from among multiple cloud providers at the same time.” Applicant further argues that a system that simultaneously provides access to multiple cloud providers has “added complexities and infrastructure.” Finally, Applicant argues that the cited references teach away from “centralized logic or functionality, even when operating within a single cloud provider system.”
Mick and Spiers render accessing multiple cloud providers obvious for multiple reasons. First, Examiner disagrees that the references do not teach “connecting a user to multiple cloud providers.” Mick, paras. 8-10 disclose multi-vendor clouds that “may involve multiple public clouds, multiple private clouds, or some mixture.” Mick further discloses that the mechanism for allocating the resources is a scheduler, which is a centralized location that balances competing demands for resources. Mick employs such a controller for the entire system. (Fig. 1, para. 61) Mick also discloses a cluster controller (Fig. 3, para. 88) and recognizes that in a multi-vendor cloud a VLAN can be used to allow for inter-cluster networking. (paras. 151-152) In short, Mick has a system that bridges multiple services (Fig. 1, cloud services 130a-n) by bridging multiple clusters (Fig. 6, 676a-b) each with multiple nodes (674) and can even connect with other computing systems and other vendors (para. 161). This system is under the control of a scheduler (678, para. 179) which finds the best nodes for performing services. Fig. 9 discloses a system with two compute clusters where the scheduler may optionally assign work to a single cluster or both clusters (paras. 191-192, 211).
Examiner asserts the most reasonable reading of Mick is simply that Mick anticipates multiple providers. Mick recognizes that there are multi-vendor clouds, and that the system has multiple clusters. Mick recognizes that clusters may be in different data centers. The most reasonable reading of that is that Mick anticipates that the scheduler can assign work to different clusters owned by different people, which is a system that marries two cloud providers. But Examiner recognized that Mick may not be enough to anticipate, which is why this is an obviousness rejection. Even if Mick does not anticipate, Mick at a minimum renders obvious – even if the clusters are posited as being owned by the same entity, Mick acknowledges that there can be other entities, and gives a blueprint as to how disparate systems can interact with each other under the control of a scheduler.
Spiers is no different. Spiers discloses a tenant data center (Fig. 3, para. 27) connected to two cloud provider data centers (304a/b). Examiner supposes that one could read the language of para. 27 in a manner where there is a single cloud provider owning two disparate datacenters, but para. 31 explicitly states that the cloud provider data centers “may include computer hardware [] and software controlled by one or more cloud providers.” Fig. 3 discloses a cloud orchestrator server which tracks state and disposition of VMs, regardless of which cloud provider data center is providing a particular VM instance.” There is no way to read paras. 27-31 in harmony other than the tenant data center has a centralized orchestrator which connects to cloud services of a first/second cloud by assigning work to either data center 304a or 304b.
Second, even if one still viewed each of these as a single cloud, as Applicant apparently does, that does not change the fact that the combination renders the claim language obvious. Applicant appears to understand that simply because neither reference anticipates (assuming neither reference anticipates) that does not mean the combination of references does not render the claims obvious. Applicant highlights “added complexities and infrastructure” but arguments of Counsel are not evidence and cannot replace evidence where evidence is necessary.
Presumably, the reason Applicant mentions the “added complexities” is to suggest that one of ordinary skill would not be able to make such a combination. Beyond the fact that this is an unsupported argument of Counsel, there are two problems with this. First, the items put forth are simply doing the same thing the art (apparently admittedly) could do with respect to a single cloud provider, but doing it again. In other words, Applicant provides no reasoning that “means for connecting, controlling and accessing multiple [Emphasis Applicant’s] independent cloud providers on demand” is somehow more difficult to the second time than the first time. Since the claims provide no limitation on the internal workings of the cloud providers, at least one embodiment of the claims requires the exact same type of negotiation for connecting, controlling and accessing the second cloud provider as the first. And even if they are different, it doesn’t seem that the second connection, control and access is less enabled given that Applicant does not take issue with the enablement of the first. Second, even if some issue did arise due to multiplicity, Applicant does not disclose a technical teaching for solving it, which means either it was previously enabled in the art or it remained unenabled after the instant filing.
In short, Examiner asserts that Mick may anticipate, that Spiers certainly does, and that even if not both references in combination would have rendered connecting to two cloud providers obvious.
Applicant further argues that this combination is taught away from. The standard for teaching away is for the reference to posit the combination and then discredit it, as silence is not a teaching away. Since Applicant argues that neither reference utilizes multiple cloud providers Examiner fails to see how Applicant could say that the references could teach away from it. Applicant posits that “multiple instances” of the references would result in “multiple, independent cloud platforms” but, of course, that is not what combination is. Applicant seems to agree the references disclose a scheduler for their entire system, since Applicant posits that “multiple instances” would each “execut[e] a respective provisioning scheme.” Examiner doubts that after twice being told of a scheduler that schedules for their entire system, one of skill would find it non-obvious to implement a scheduler that covers the entire combined system.
Examiner does wish to particularly refute the statement that para. 47 of Spiers teaches away. Applicant argues that “Spiers teaches against user a single (centralized) cloud orchestrator client (which resides within a cloud provider system to connect with a particular client/tenant system) as a dispatcher for multiple cloud providers and APIs, in favor of using multiple, individual cloud orchestrator clients to create a separate 1-to-1 interaction between each client/tenant system and the cloud provider system.” Applicant then cites para. 47 which notes that scalability of multiple cloud orchestrator clients.
While Spiers does have multiple cloud orchestrator clients, Applicant’s reading of the reference and argument is incorrect. When a client sends a provisioning request, a provisioning system selects from among multiple data centers (para. 39; “Provisioning system 312 may also balance network delay and hardware optimization when determining which cloud provider data center 304 to select.”) As previously pointed out, each data center may be controlled by one or more cloud providers (para. 31). It is true that once a particular client 318 has been selected, the provisioning system leaves it to the data center to implement the provisioning (para. 41) through its own orchestrator. But even then, the client orchestrator contacts the cloud orchestrator server in the tenant data center for modification or permission (para. 44) and to define the resources. (para. 46) Para. 47 explicitly states that the cloud orchestrator server 314 can be independent of the cloud provider data centers (i.e. it is a centralized resource). In short, Spiers centrally selects which data center will run the service, which client will run the service, gives permission for creating the service, and defines the bounds of the service. It is true that it leaves it to the cloud provider to actually instantiate the VM that provides the service. See para. 48; “…in response to receiving an approval message from [central] cloud orchestrator service 314, cloud orchestrator client 318 may instruct cloud provider API 324 operating on cloud infrastructure 310 to create a new virtual machine or change the state of an existing virtual machine. For example, client 318 may translate and/or interpret the provisioning request into instructions for instructing cloud provider API 324 to perform certain operations.” Examiner thinks it seems pretty clear that the orchestrator server in the tenant data center is ultimately in charge while the client orchestrator 318 specific to the datacenter simply functions as translator which converts the agnostic request into provider-specific implementation commands.
In other words, the device “allocating” and “configuring” in the claim language “define a SDN automation engine [that] allocates, from among a pool of system device resources, one or more virtual devices, configures the allocated one or more virtual networking devices…” is the cloud server 314, not the orchestrator client 318. This only makes common sense, since a request that violates purchased capacity would not be detected without a central repository. See, e.g., para. 44, where a client may request 100VMs but only has 20 remaining purchased, so the central cloud orchestrator server 314 modifies the request from 100 to 20. If provisioning decisions were made by “cloud orchestrator client 318 [which] may act independent of other cloud orchestrator clients” (para. 47) then the fact that the client had part of their purchased capacity already running in data center 304b would not be discernable to orchestrator client 318a in the other data center.
For similar reasons, Applicant’s argument at Remarks, pgs. 13-14 that “even when multiple cloud providers are available, Spiers requires selection of and connection to only one single cloud provider” (citing para. 39), is incorrect. 
First, the highlighted sections of para. 39 simply state that a given “cloud provider data center 304” is selected. But para. 31 already explained that a given cloud provider data center 304 may have hardware and software controlled by one or more cloud providers, so that is not a citation that a single cloud provider is selected at all.
Further, that statement is directed to selecting the placement of work (i.e. which data center/provider will host a VM) for that particular request but the system posits that other requests may have already been made. (para. 44) Were the obvious implications of multiple requests possibly being directed to multiple data centers and multiple providers not implicitly apparent, para. 61 makes it explicit. Para. 61 posits that “The communication flow [] may be repeated one or more times to provision multiple VMs at a single cloud provider data center 304, and also to provision at least one VM at a multiple cloud provider data center. Provisioning system 312 may also generate a provisioning request requesting simultaneous or sequential provisioning of multiple VMs by one or more cloud provider data centers 304.” Thus even if you read (as Applicant appears to) that there is only one provider per data center, there simply is no reasonable way to read the disclosure other than Spiers posits assigning one VM to a single cloud provider, assigning one VM over a plurality of cloud providers, assigning multiple VMs to a single cloud provider, or assigning multiple VMs to a plurality of cloud providers. Rather than being “completely contrary” to the instant invention, it is exactly like it. (“[the instant invention] creates a customized network having multiple cloud providers, and connects a user device such that the user device is able to access a customer combination of cloud services from among the multiple cloud providers.” (Emphasis Applicant’s))
Examiner finds the arguments unpersuasive. The new limitations are taught above. All claims remain rejected.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P CELANI whose telephone number is (571)272-1205.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS P CELANI/Examiner, Art Unit 2449